Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 1 of 58 Page ID #:15




                            EXHIBIT A
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 2 of 58 Page ID #:16
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 3 of 58 Page ID #:17
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 4 of 58 Page ID #:18
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 5 of 58 Page ID #:19
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 6 of 58 Page ID #:20
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 7 of 58 Page ID #:21
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 8 of 58 Page ID #:22
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 9 of 58 Page ID #:23
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 10 of 58 Page ID #:24
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 11 of 58 Page ID #:25
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 12 of 58 Page ID #:26
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 13 of 58 Page ID #:27
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 14 of 58 Page ID #:28
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 15 of 58 Page ID #:29
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 16 of 58 Page ID #:30
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 17 of 58 Page ID #:31
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 18 of 58 Page ID #:32
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 19 of 58 Page ID #:33
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 20 of 58 Page ID #:34
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 21 of 58 Page ID #:35
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 22 of 58 Page ID #:36
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 23 of 58 Page ID #:37
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 24 of 58 Page ID #:38
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 25 of 58 Page ID #:39
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 26 of 58 Page ID #:40
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 27 of 58 Page ID #:41
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 28 of 58 Page ID #:42
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 29 of 58 Page ID #:43
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 30 of 58 Page ID #:44
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 31 of 58 Page ID #:45
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 32 of 58 Page ID #:46
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 33 of 58 Page ID #:47
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 34 of 58 Page ID #:48
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 35 of 58 Page ID #:49
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 36 of 58 Page ID #:50
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 37 of 58 Page ID #:51
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 38 of 58 Page ID #:52
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 39 of 58 Page ID #:53
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 40 of 58 Page ID #:54
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 41 of 58 Page ID #:55
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 42 of 58 Page ID #:56
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 43 of 58 Page ID #:57
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 44 of 58 Page ID #:58
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 45 of 58 Page ID #:59
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 46 of 58 Page ID #:60
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 47 of 58 Page ID #:61
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 48 of 58 Page ID #:62
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 49 of 58 Page ID #:63
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 50 of 58 Page ID #:64




                             EXHIBIT B
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 51 of 58 Page ID #:65




                                              July 22, 2019

  Mr. Richard Gore
  HoneyBaked Ham, Inc.
  29 Musick St.
  Irvine, CA 92618

  Dear Richard,

         I am writing to summarize our call today. Over the past year we have discussed on several
  occasions the counterproductive structure we have on the World Wide Web. I also sent you
  several documents outlining the nature of the problem of which you are well acquainted (August
  20 2018 and February 4th 2019). The level at which our structure is blocking our ability to utilize
  the Web as our competition does, is jeopardizing the long term health of our business and brand.

          The Web is now the primary place consumers go to ideate about purchase options. The
  basis of our structure runs against everything the Web tries to offer consumers, open and easy
  access to purchase when a consumer is ready to buy. Our only national site, HONEYBAKED.com,
  which does not have a shopping cart, is used as a sorting mechanism to direct consumers to non-
  indexed sites to our purchase product. This prevents us from operating competitively on the
  Web.

          When customers try to search for us by our trademark, the search engines are regularly
  indexing competing or unrelated third party websites as highly, or often, higher than our website
  in organic search results. A Google search for “honey baked ham” returns a results for
  ezcater.com, Smithfield, Harry and David, Amazon (obviously not us or sponsored by us). In
  speaking with experts in the field, I understand that search engines are ranking our website lower
  than it should be due to perceived lesser relevance of our site and lack of purchase capability.
  They note that our website is nothing more than a splash page plus a few brochure pages. The
  loss of consumers is significant as they are presented with a multitude of choices other than our
  national splash page.

         For those customers that finally do find our National website HONEYBAKED.com, they are
  forced to choose a state prior to being allowed to SHOP ONLINE.

          As an expert we spoke to explained, a user’s first thought when visiting a website is
  typically “what is the threat to me,” after which they consider “what is the benefit to me.” When
  a shopper is asked “In what state do you Live?” at the beginning of the shopping process, it is
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 52 of 58 Page ID #:66



  likely to induce an anxiety. The consumer may fear that how they answer the state question
  could affect their pricing or selection of products (which of course it does). Users want access to
  the widest selection of products at the best prices. Why are you asking me this irrelevant
  question? Other websites don’t require that? Are you trying to rip me off? That unfortunately is
  a reaction, some consumer’s experience. As a consumer, there should be no need to tell a
  website where I live until I am ready to complete the purchase. Asking up front is off-putting and
  lacks consumer expectation for transparency in Web processing.

         Every added step in the process results in consumers dropping out of the conversion
  funnel on the way to a potential purchase.

           The unconventional structure of our National website has begun to manifest itself in other
  disturbing ways. Advertising and the use of online platforms have become increasingly important
  to reaching consumers on the Web. One growing in importance is Google Shopping. An
  increasing number of customers start their online search there to learn about or purchase a
  desired product. We cannot even list our products on Google’s shopping site because we do not
  have a shopping cart function associated with our only indexed site, HONEYBAKED.com. As a
  result, when consumers enter the words Honey Baked Ham, they are offered every other brand
  of spiral sliced ham except our brand on this major platform. Companies like Amazon cross
  reference with Google and others to display their products so the damage is multiplied. The
  result is, competitors take advantage of the limitation of our self-imposed Web structure to
  traffic on our good name.

         Given the experience we had before the days of the Internet in defeating challenges that
  our brand is a generic word, we are very concerned when our brand is being linked with
  competing products in our category. A substantial part of our legal spend each year goes to
  Trademark enforcement. We have reason to believe the problem of brand confusion is getting
  worse and the Web is a significant factor.

          A proper design for a website is to display product available for immediate purchase on
  the home page of the site, with prominence given to the most popular products. Purchase ready
  capability also allows us to advertise on the Web and dominate the key words associated with
  our products. We have never been able to compete on the Web through these tools due to the
  lack of one click purchase capability.

          As I am sure you can appreciate, we have tried for a long time to mitigate this damage.
  We spend money on paid searches, available to us on a limited basis due to our structure, but
  that only works to drive traffic to our splash page where we start losing credibility as traffic falls
  out of the funnel. All of this results in a uniquely inefficient business model, relative to
  competitors with respect to attaining new customers and new purchases under the Brand.
  Our web design needs to center on allowing the customer to complete their task as quickly and
  easily as possible, with the minimum amount of friction.
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 53 of 58 Page ID #:67



          This impacts all channels of our business. In today’s world 60—75% of Web consumers
  shopping Retailers that have modern omni-channel capability, choose to pick up their products at
  retail bricks and mortar stores. Our current structure makes it impossible for us to leverage this
  powerful modern marketplace, to drive consumer purchases across ALL fulfillment channels.

           As we discussed, I have concluded that the only way effectively to address this problem
  with our website is to eliminate the requirement that forces customers to “Select the State in
  which You Live”, and to establish a fully functional online store (in the vernacular of our license
  agreement “a mail order house”), using HONEYBAKED.com. This change allows us to; advertise
  on a nationwide basis, get credit for the huge level of purchase traffic that algorithms use to
  value websites, allow us to index high on relevant and owned words, leverage the full consumer
  traffic on the World Wide Web for new consumers and purchases, and finally to clear the Web of
  brand confusion created by the our current construct.

         We will implement these changes on August 11, 2019.

           As previously discussed, you may continue to engage in mail order transactions and to
  solicit business with in the state of California using a domain name uniquely associated with your
  online store. We will however begin to fulfill all orders for online purchases that come through a
  purchase ready HONEYBAKED.com.

          Clearly, this will impact the volume of orders coming to your California website. I propose
  the following solution:

     1) In order to mitigate the loss of sales to you, we will be sending you our current database
        containing 38,890 distinct “Bill To” Customer’s from California dating back to 2016 that
        have been developed from Honeybakedonline.com (and our sister companies prior to
        consolidation). This should significantly mitigate the loss from orders you currently
        receive from HoneyBaked.com. We will send you our current California “Bill To”
        customer list well ahead of the holiday season for your direct solicitation. Our success
        rate on direct solicitation from prior purchasing customers is extremely high. In fact direct
        solicitation, by email address or mailing address, drives nearly half of our mail order
        business, as I am sure it does for you.

     2) After fulfilling the initial order, on an ongoing basis, we will send you all incoming
        California “Bill To” addresses and the associated data that come to us through
        HONEYBAKED.com. We will send you the data on a monthly basis so that you can then
        solicit customers to shop directly on your domain name. We are confident that with a
        fully functional HBH home page on the Web, we will be able to send you a higher volume
        of new customers to grow your business.

     3) We will continue to direct consumers that choose the ‘Store Locater’ option directly to
        your website via the store locator on our website. Fully half of HONEYBAKED.com
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 54 of 58 Page ID #:68



         consumers today go either to the Store Locator or to the non-shopping options (recipes
         etc.) on the website.

          I understand this is represents a change in the way we have conducted our mail order
  businesses in the past. We have carefully reviewed the license agreement with you and we
  believe we have the right to make this change. I recognize that you may read your contract
  differently. The bottom line is that I want to resolve this issue with you by an agreement that
  allows the HBH system collectively, to leverage the Web to grow our mutual interests for the long
  term, without sacrificing the health of our brand.

          Looking ahead, if you are willing to participate, we would prefer to work with you to
  connect our fulfillment channels so that you can directly fulfill orders that come through the
  national website for Recipient Customers that reside in California from your Anaheim facility.
  This would ultimately be the best way to serve customers both qualitatively and from a cost
  perspective. Unfortunately, using Anaheim to fulfill orders that come through a central purchase
  point on the national website, requires investment and effort on both our parts to align on SKU’s,
  pricing and to provide the technology required for inventory visibility.

         While I am hopeful that we can move to the recipient based fulfillment model in the
  coming years, the August 11th change allows us to take the critical first step in opening up the
  Web in sourcing new consumers and purchases across ALL channels of our business. It also
  prepares us for the modern retail requirement of providing consumers with Omni channel
  options for fulfillment.

         I know there is a lot in this letter for you to consider. I look forward to discussing it with
  you again soon.

                                                Sincerely,



                                                Linda van Rees
                                                CEO
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 55 of 58 Page ID #:69




                             EXHIBIT C
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 56 of 58 Page ID #:70




                                       July 30, 2019

  Mr. Richard Gore
  HoneyBaked Ham, Inc.
  29 Musick St.
  Irvine, CA 92618

  Richard,

  Enclosed is the financial summary that our folks did on the impact of the web change for you.
  We obviously do not have complete data for Anaheim/Ecom business so we have estimated on
  a few items like your Gross Revenue (based on our royalty reports), and operating profit margin
  (6%). On the margin, we assumed you were more profitable than we are. As I told you, this
  year we saw a 3% operating margin, last year 1%. From research we have done we believe that
  6% is relatively common in the industry.

  In the model attached we show the impact of the new method of sending California traffic to
  you from the web starting August 11th, and how we believe that impacts your financials. In the
  new model, we send you all California “Bill To” customer data after fulfilling the initial order
  that comes in through Honeybaked.com. You can then solicit those customers directly for
  future sales. We have found that direct solicitation of existing “Bill To” customers results in
  40% successful repurchase rate. We show your current base sales (estimated from 2019 royalty
  reports from Anaheim), minus the traffic you would normally receive from the web through the
  sort mechanism currently in place (Referral Traffic) plus the impact of new traffic we will send
  you of California “Bill To” Customers on an ongoing basis.

  Obviously, the primary way initially that we believe we will offset the loss of immediate referral
  through the forced sorting of the consumer on Honeybaked.com, is by providing to you the
  38,890 California “Bill To” Customers from our current data base. In addition to the initial
  38,890 customers, we will be sending to you on an ongoing basis the new California “Bill To”
  customers we hope to source by taking a more aggressive presence on the web under our
  Trademarks. We will be sorting OUT California “Bill To” customers in our future outbound
  solicitation efforts so that you will have that opportunity to yourself.

  We calculated the traffic statistics that came through the web in 2019 from California, and
  estimated the value of that traffic based on OUR success rate in converting traffic to purchases.
  We modeled this impact precisely the way we model our own business for forecasting and
  planning purposes. That’s all we know how to do. While the information of course is our
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 57 of 58 Page ID #:71




  best estimate, we think it should be relatively accurate as it relies on prior response rates and
  traffic counts.

  Of course there is the possibility our modeling is not as accurate as we would hope. There is
  much volatility in our web metrics right now so there are MANY potential factors that are not
  taken into account here, simply because we just don’t know how to calculate the impact. For
  example, the traffic to California website was certainly higher in the last two years due HBH LLC
  running out of hams and turkeys two weeks prior to the holiday. The fact that we ran out of
  product causes volatility in projections for both you all and HBH LLC this coming year, that we
  have no way to measure.

  The biggest unknown is that we will be advertising for the first time in the history of the
  company with the full capacity of the World Wide Web to connect consumers and our Brand.
  It is impossible to know what that will mean. It could drive huge volume or it could be very
  modest. We just don’t know, as we have never done it before.

  We expect to connect with an entirely NEW group of customers\purchases by enabling HBH to
  function properly on the web for the first time in our history. We believe this will drive growth
  over time that is not currently accessible for either of us in our current construct. If however,
  sales are not all we had hoped, we still will consider this a huge success if we can stop
  competitors from trading off our name and allow us to get proper credit under our Trademarks.
  We will be spending significant marketing dollars on behalf of the entire HBH system, for the
  first time, on creating a presence on Google Shop and on purchasing key words among other
  things. That spending should add up to lots of opportunity for new customers and new
  purchases under the HBH Trademarks.

  I know this is a leap of faith for you all. Please review the material and let me know if I can
  answer any additional questions. You are better equipped to forecast your business since you
  have real data, but I thought it would be helpful for you to see how we forecast.
  In any case what I will tell you is that next year, you and I can sit down and review what
  ACTUALLY happened and I commit to you to work with you to do what needs to be done to
  ensure you all are made whole, and make you feel good about where we landed. This change
  should ultimately help everyone operating under our Trademarks.

  It would be helpful at some point if you could let me know the capacity at Anaheim. I am under
  the impression based on numerous discussions with you that you all are at the current time,
  very close to being at full capacity.

  Perhaps next year we can talk about what you believe you can handle there. I would be happy
  to find a way to get you as many western orders as you feel you can manage through Anaheim,
  perhaps trading west orders for east orders in part so that you all can see better margins AND
  fill your capacity. As I have told you many times, there is plenty of western volume to fill your
Case 8:19-cv-01528-JVS-DFM Document 1-1 Filed 08/07/19 Page 58 of 58 Page ID #:72



  facility. I would love to work with you to improve margins, customer service and quality by
  using your western facility to accommodate as much volume as you feel you can manage.

  We are ready when you are to upload 38,890 California “Bill To” Customers from our customer
  files to an FTP file for you to access so you can begin soliciting them immediately. We will also
  use that file on an ongoing basis to upload new customer data as it comes in. Due to data
  security requirements we need to use the file as a ‘transfer’ mechanism. Once you have
  retrieved the data into your secure system, we will remove all data from the FTP file. Unless
  you tell me otherwise, we will send YOU, the information to access the data file, including a
  password for you to access the file. If you would rather we send data to someone else, let me
  know.

                                       Call me if you have any further questions,


                                       Linda van Rees
                                       CEO

  Attachment (1)
